Title: From George Washington to Peter Hog, 26 January 1757
From: Washington, George
To: Hog, Peter



To Capt. HoggSir,
[Fort Loudoun] January 26th 1757.

Yours from Staunton of the 1st instant I have received. I am sorry you did not make a final settlement of your accompts, as it was for that purpose I appointed the meeting.
As I do not meddle with any accompts or vouchers relative to provision, you must still settle that matter with the Commissary in the best manner you can, as it was prevented before, and draw upon him for money. At present I am entirely without, & shall be, until Mr Kirkpatrick comes from Winchester [Williamsburg]. I have examined your accompt of contingencies, and some articles without vouchers (which you ought to have known would be required by the Committee for every farthing that is paid) will not pass: others which relate more particularly to yourself, such as horse feeding &c. I can have nothing to do with. If Edmond Withs’ disease is found so bad as to render him unfit for Service, it shou’d be certified by the Surgeon, and then Major Lewis may discharge him, ’till such time as the committee shall come to some determination in regard to the pay of Ensign Fleming, as Surgeon, I can not desire him to officiate in that capacity.
I hope, and dare believe, his humanity and good disposition

will induce him to assist thee needy, as he has knowledge in physic.
If Mr Wright’s charge against Wm Bishop (who I suppose to be the person you speak of) be just, it ought to be paid.
With regard to David Evans, you can not complain; when you consider that I ordered you three men from another Company, for which you have made no allowance.
The Governor has forbid me listing any more Servants ’till further orders—You will observe this accordingly. I am &c.

G:W.

